DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 11/03/2020. An initialed copy is attached to this Office Action.
Examiner’s Comments
	In view of the amendments, the objection of claims 22 and 23 is withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11, 13, 18, 19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mullen et al. (USP No. 6,967,053), hereinafter “Mullen”.
	Regarding claim 1, Mullen discloses an article (10), comprising: a layer including at least one color-rendering portion (32) adjacent to at least one light valve (25) (see annotated Fig. 13 below); and a metal reflector portion (20) (Col. 4, Lines 19-20); wherein the at least one light valve (25) is positioned in the layer to provide reflection of incident light through the at least one light valve (25) (see Fig. 13).  

    PNG
    media_image1.png
    257
    480
    media_image1.png
    Greyscale

Regarding claim 2, Mullen discloses wherein the layer includes a first layer (16) and a second layer (38) with the metal reflector portion (20) located therebetween (see Fig. 13).  
Regarding claim 3, Mullen discloses wherein at least one color-rendering portion (32) is opaque (Col. 5, Lines 29-57).  
Regarding claim 4, Mullen discloses wherein the at least one color-rendering portion (32) comprises light absorbing or light scattering materials (Col. 5, Lines 29-57).  
Regarding claim 5, Mullen discloses wherein the at least one color-rendering portion comprises at least one of dyes and colorants (Col. 10, Lines 31-33).  
Regarding claim 6, Mullen discloses wherein the layer is a selective light modulator layer (Col. 10, Lines 31-36).  
Regarding claim 7, Mullen discloses wherein the at least one light valve (25) is dimensioned to allow incident light to pass through the at least one light valve (see Fig. 13).  
Regarding claim 8, Mullen discloses wherein the at least one light valve (25) is a void area in the layer (see Fig. 13).  
Regarding claim 9, Mullen discloses wherein the at least one light valve (25) is an optical pathway through which incident light reaches the metal reflector portion (20) (see Fig. 13).  
Regarding claim 10, Mullen discloses wherein the at least one light valve (25) is a plurality of light valves spaced throughout the layer (see Fig. 13).  

Regarding claim 13, Mullen discloses wherein the at least one light valve (24/25) can be at least the same height as the layer (see Figs. 13, 18).
Regarding claim 18, Mullen discloses a method for making an article (10), comprising: coating a first layer having at least one light valve (25) adjacent to at least one color-rendering portion (32) onto a substrate (16) (see Figs. 13, 14); and depositing a metal reflector portion (20) onto the first layer; optionally coating a second layer having at least one light valve (25) adjacent to at least one color-rendering portion (32) onto the metal reflector portion (20) (Col. 7, Line 43 – Col. 8, Line 7, Col. 8, Lines 21-31).  
Regarding claim 19, Mullen discloses further comprising curing or hardening the coated first layer before depositing the metal reflector portion (20) (Col. 4, Lines 20-21, Col. 8, Lines 21-31).  
Regarding claim 21, Mullen discloses further comprising coating a first transparent layer between the substrate and the first layer; and coating a second transparent layer onto the coated second layer (see Figs. 13, 14, Col. 8, Lines 21-31).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mullen (USP No. 6,967,053) in view of Hannington (USPG Pub No. 2015/0185375).
Regarding claim 12, Mullen discloses the claimed invention, but does not specify wherein the at least one light valve is a three- dimensional round shape. In the same field of endeavor, Hannington discloses wherein the at least one light valve is a three-dimensional round shape (see Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the article of Mullen with wherein the at least one light valve is a three- dimensional round shape of Hannington for the purpose of increasing retroreflective efficiency for the films (Paragraph 6). Furthermore, such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art In re Dailey, 149 USPQ 47 (CCPA 1966).
Regarding claim 14, Mullen discloses the claimed invention, but does not specify wherein a portion of the at least one light valve can extend above a surface of the layer. In the same field of endeavor, Hannington discloses wherein a portion of the at least one light valve (20) can extend above a surface of the layer (30) (see Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 
Regarding claim 15, Mullen discloses the claimed invention, but does not specify wherein the at least one light valve is a bead comprised of transparent material with a defined geometry. In the same field of endeavor, Hannington discloses wherein the at least one light valve (20) is a bead comprised of transparent material with a defined geometry (Paragraph 23). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the article of Mullen with wherein the at least one light valve is a bead comprised of transparent material with a defined geometry of Hannington for the purpose of increasing retroreflective efficiency for the films (Paragraph 6).  
Regarding claim 16, Mullen and Hannington teach the article as is set forth above, Hannington further discloses wherein a diameter of the bead (20) is greater than or equal to a height of the layer (30) (see Fig. 6). Furthermore, such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).  
Regarding claim 17, Mullen discloses the claimed invention, but does not specify wherein the metal reflector portion is at least one curved metal reflector. In the same field of endeavor, Hannington discloses wherein the metal reflector portion (11) is at least one curved metal reflector (11) (see Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the article of Mullen with wherein the metal reflector portion is at least one curved metal reflector of Hannington for the purpose of increasing retroreflective efficiency for the films (Paragraph 6).  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mullen (USP No. 6,967,053) in view of Ito et al. (USPG Pub No. 2011/0117324), hereinafter “Ito”.
.
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Mullen (USP No. 6,967,053) in view of Yukawa et al. (USPG Pub No. 2006/0188700), hereinafter “Yukawa”.
Regarding claim 22, Mullen discloses the claimed invention, but does not specify further comprising coating a third transparent layer between the first layer and the metal reflector portion. In the same field of endeavor, Yukawa discloses further comprising coating a third transparent layer (5/8) between the first layer and the metal reflector portion (6) (see Figs. 1, 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the article of Mullen with further comprising coating a third transparent layer between the first layer and the metal reflector portion of Yukawa for the purpose of providing a reusable enhanced counterfeit prevention effect (Paragraph 34).  
Regarding claim 23, Mullen discloses the claimed invention, but does not specify further comprising coating a fourth transparent layer between the second layer and the metal reflector portion.  In the same field of endeavor, Yukawa discloses further comprising coating a fourth transparent layer (5/8) between the second layer and the metal reflector portion (6) (see Figs. 1, 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective .
Response to Arguments
Applicant's arguments filed 11/03/2020 have been fully considered but they are not persuasive. Applicants argued that Mullen does not disclose or teach the claims as presented. With respect to independent claims 1 and 18, Applicants argued that the layer, which includes at least one color-rendering portion adjacent to at least one light valve, is not anticipated by Mullen. Fig. 13 of Mullen, see the annotated figure below, shows a reftroreflective sheeting (10) having prism surfaces (18) covered with a reflective optical coating (20), wherein certain portions of the surfaces (18) have a fill layer (32) or no fill layer of areas (25). The adjacent areas show a portion of the fill layer (32) adjacent to a portion of the area (25), herein interpreted as the at least one color-rendering portion and at least one light valve, respectively. By definition, these elements are adjacent to one another. 

    PNG
    media_image2.png
    257
    480
    media_image2.png
    Greyscale

In addition, Fig. 14 illustrates an embodiment with prism surfaces (18) and optical coating (20) formed on both sides of carrier sheet (16). Col. 7, line 43 – Col. 8, Line 7 teaches forming open-faced corner cubes onto both sides of a film, metalizing the reflecting textured facets of the corner cubes and printing a colored coating on the metalized surface. Also, Col. 8, Lines 21-26 and Lines 32-37 teach a fill layer (32) included in the open-faced prism configuration of Fig. 14. Therefore, Mullen anticipates independent claims 1 and 18.
	Regarding claims 2 and 21, the retroreflective sheeting (10), in its entirety, can be interpreted as the claimed layer. Thus, the layer includes a first layer (16) and a second layer (38) with the metal reflector portion (20) located therebetween, see annotated Fig. 13 above. 
Regarding claims 5 and 6, Col. 10, Lines 31-33 discloses that the coatings and resin and/or top films may be designed using coatings or dyes or pigment. To further clarify, Col. 2, Lines 32-33 teaches that the open structures can be filled with clear or colored resins, Col. 5, Lines 29-31 teaches that the fill coat (32) can be a colored long weathering polymer; it is known in the art that a resin can be converted into a polymer. 
For the reasons stated above, Mullen anticipates the claims as presented. Therefore, the claims remain rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329.  The examiner can normally be reached on Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                            2/23/2021